Citation Nr: 1713169	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These claims were previously before the Board in March 2016.  The claims were remanded to request medical opinions to determine the nature and etiology of the Veteran's claimed conditions.  

The issue of entitlement to service connection for a gallbladder disorder has been raised by the record in a January 2008 Statement in Support of Claim (VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


REMAND

The Veteran asserts that his claimed eye and bladder disorders are directly related to service, to include presumed herbicide exposure in Vietnam; or, alternatively, proximately caused or aggravated by his service-connected diabetes mellitus.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

The March 2016 remand directed the AOJ to obtain medical opinions to assess the nature and etiology of the Veteran's claimed disorders.  The clinicians were expressly instructed to address a June 2008 VA examination, which indicated that the Veteran suffered from intermittent blurred vision and genitourinary symptoms due to his service-connected diabetes mellitus.

With respect to the claimed eye disorder, the Veteran has been afforded a VA examination and addendum opinion.  In an April 2011 VA examination, the examiner determined that the Veteran had a diagnosis of presbyopia.  The examiner additionally noted the presence of trace nuclear sclerosis, but no signs of diabetic retinopathy.  Subsequently, in August 2016, the examiner opined that the Veteran's cataract of the left eye was less likely than not related to service, to include herbicide exposure, or proximately due to or aggravated by diabetes mellitus.  

The Board finds that additional development is required prior to appellate review.  VA regulations specifically prohibit service connection for refractive error of the eyes, which includes presbyopia, unless such error was subjected to a superimposed disease or injury during service that resulted in an additional disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990); see also VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part III, Subpart iv, 4.B.1.d.  As the previous VA examination and opinion does not address whether the Veteran's presbyopia was superimposed upon by a disease or injury in service, remand is warranted for an addendum opinion.

With respect to the claimed bladder disorder, in a June 2016 medical opinion, a clinician opined that the Veteran's bladder disorder was less likely than not incurred or caused by an in-service event or illness.  In so doing, the clinician determined that the Veteran's medical records did not contain a diagnosis of chronic urinary incontinence and were negative for exploring any condition of urinary incontinence.  The clinician stated that this determination did not exclude occasional accidents due to the Veteran's documented cognitive disorder.  He further commented that the Veteran's diabetes mellitus sugars are not within the range known to create diabetic polyuria.  

The Board finds that additional development is required because the clinician's opinion does not comply with prior directives and continues to be based, in part, on an inaccurate factual premise.  

Although the June 2016 clinician stated that his opinion did not exclude occasional accidents and that the Veteran's diabetes did not create diabetic polyuria, she did not comment on the June 2008 VA examination that indicated that the Veteran suffered from genitourinary symptoms due to diabetes.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with remand directives and imposes upon VA a concomitant duty to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion is required to address the June 2008 VA examination determination that the Veteran's frequency and urgency symptoms are due to diabetes mellitus.  

Moreover, the June 2016 clinician did not reconcile his opinion with relevant medical evidence in determining that the Veteran did not have a diagnosis and the record did not contain evidence of chronic urinary incontinence.  Indeed, in an April 2012 VA treatment record, a caretaker voiced her concerns about the Veteran's urinary frequency and stated that the Veteran's incontinence was not a new problem.  Additionally, in a May 2014 VA treatment record, the Veteran received an assessment of urinary incontinence during the pendency of the appeal and reported having occasional incontinence in the weeks prior to the appointment.  As the record indicates that there is a history of urinary incontinence, additional development is required to assess the nature of any current or resolved bladder disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an adequate medical opinion must be based upon an accurate factual premise); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (determining that the requirement of a current disability is satisfied if it is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves).  

As such, additional development is required to clarify whether any bladder disorder is directly caused by service, to include consideration of herbicide exposure, or proximately caused or aggravated by service-connected diabetes mellitus.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

Finally, outstanding treatment records must be obtained and associated with the claims file, to include VA treatment and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records not already of record relating to the Veteran's claimed disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's claimed eye disorder.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following review of the file, the clinician should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current refractive error, to include presbyopia, was subjected to a superimposed injury or disease in service (to include presumed herbicide exposure) that resulted in an additional disability of the eye. 

3.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's bladder disorder.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following review of the file, the clinician should provide the following opinions: 

a)  Whether the Veteran has had a diagnosis of a bladder disorder at any point since approximately February 2006, even if the condition subsequently resolved.  

If no diagnosis is found during the appeal period, the clinician should reconcile his or her opinion with the May 2014 assessment of bladder incontinence.  The clinician is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded.  McClain, 21 Vet. App. at 321.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any bladder disorder had its onset during or was incurred as a result of active service, to include presumed exposure to herbicides.  

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any bladder disorder is proximately caused by or aggravated by service-connected diabetes mellitus.  If aggravation is found, to the extent feasible, the clinician should attempt to identify the baseline level of severity of the aggravated disorder before the onset of aggravation. 

The clinician must comment on the June 2008 VA examination, which indicated that the Veteran's genitourinary symptoms of frequency and urgency are related to his service-connected diabetes mellitus.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






